       Case: 1:19-cv-00210-SA-RP Doc #: 118 Filed: 05/04/21 1 of 1 PageID #: 883




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION

CHARLES NANCE                                                                               PLAINTIFF

v.                                                                               No. 1:19CV210-SA-RP

CITY OF WEST POINT, ET AL.                                                              DEFENDANTS


                                          FINAL JUDGMENT

         In accordance with the memorandum opinion entered this day:

     (1) The defendants’ motions [78], [83] for summary judgment are GRANTED;

     (2) The plaintiff’s allegations against defendant Officer Eaves arising out of the September 10,

         2016, warrantless entry into Clara Nance’s home are DISMISSED as untimely filed;

     (3) The plaintiff’s allegations against Deputy Scott arising out of the September 30, 2016,

         warrantless entry into Clara Nance’s home are DISMISSED, as Deputy Scott entered with the

         consent of a resident of that home, Leigh Ann Hall;

     (4) The plaintiff’s allegations against Deputy Scott arising out of the October 5, 2016, “warrantless

         raid” of Clara Nance’s home are DISMISSED, as defendant Scott participated in the event, at

         most, as a supervisor; and

     (5) Judgment is ENTERED for the defendants in all respects.

     (6) This case is CLOSED.

         SO ORDERED, this, the 4th day of May, 2021.



                                                         /s/ Sharion Aycock
                                                                 UNITED STATES DISTRICT JUDGE
